IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,635-01


                 EX PARTE CHRISTOPHER EUGENE GATSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 10573JD-HC-1 IN THE 1ST DISTRICT COURT
                              FROM JASPER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty years’ imprisonment. The Ninth Court of Appeals affirmed his

conviction. Gatson v. State, No. 09-12-00491-CR (Tex. App.—Beaumont Jan. 8, 2014) (not

designated for publication).

        Applicant contends that trial and appellate counsel rendered ineffective assistance. Applicant

has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668
                                                                                                      2

(1984); Smith v. Robbins, 528 U.S. 259 (2000); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex.

Crim. App. 1999). In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall order counsel to respond to Applicant’s claims in grounds one

and two of his application. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.

11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether counsel’s

conduct at trial and on appeal was deficient and whether Applicant was prejudiced. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 25, 2015
Do not publish